Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This corrected notice of allowability replaces the corrected notice of allowance mailed 1/29/2021.  The misnumbered claims have been renumbered in accordance with 37 C.F.R. 1.126, and the PTOL-37 form corrected herein.

Withdrawn Rejections and Response to Arguments
Applicant’s arguments filed 12/23/2020 (hereafter, “Remarks’) have been fully considered and are addressed as follows.
The rejection of claims 18 under each of 35 U.S.C. 101, 35 U.S.C. 112, and 35 U.S.C. 102 are withdrawn in view of Applicant’s cancelation of this claim.  The rejection of claim 19 under 35 U.S.C. 102 is withdrawn in view of Applicant’s cancelation of this claim.  Applicant’s arguments to this effect are persuasive since the claims have been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not reasonably teach or suggest a method comprising a step of administering a pharmaceutical compound which is cefdinir with efficacy for treating a subject for smoking cessation.  While the chemical compound cefdinir was known in the art, and while it was known to be useful for pharmaceutical applications, a method as claimed was not reasonably suggested.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 13 was renumbered as claim 12.
Claim 14 was renumbered as claim 13.
Claim 15 was renumbered as claim 14.
Claim 16 was renumbered as claim 15.
Claim 17 was renumbered as claim 16.

It is noted that original claims 18 and 19 previously were canceled and have not been renumbered.

	Conclusion	
A total of 16 claims are allowed; claims 1-11 and 13-17 have been renumbered 1-16 since they were misnumbered in the originally filed claim set and in accordance with 37 CFR 1.126.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336.  The examiner can normally be reached on Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617